UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2017


BOBBY ROBBINS,

                    Plaintiff - Appellant,

             v.

DSS; TINA KINSLER; JHANTE ROBBINS; SCHOOL BOARD; RICHLAND
COUNTY POLICE DEPARTMENT; MENTAL HEALTH; MAIN STREET 1701;
MS. FOSTER; MS. JETER; SONYA GOOD; KENDRA MARTIN; LADAWN,

                    Defendant - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Cameron McGowan Currie, Senior District Judge. (3:18-cv-01973-CMC)


Submitted: January 17, 2019                                       Decided: January 22, 2019


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Bobby Robbins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Bobby Robbins appeals the district court’s order accepting the recommendation of

the magistrate judge and dismissing this civil action under 28 U.S.C. § 1915(e)(2)(B)

(2012). We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Robbins v. DSS, No. 3:18-cv-01973-

CMC (D.S.C. Aug. 14, 2018). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2